NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



WILLIAM LEE CHAMBLEE,                          )
DOC #E13559,                                   )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D19-419
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed November 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pasco
County; Kemba Lewis, Judge.

William Lee Chamblee, pro se.


PER CURIAM.


             Affirmed.


KELLY, MORRIS, and SLEET, JJ., Concur.